Dismissed and Memorandum Opinion filed September 13, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00623-CV
____________
 
MARTHA WINDOM, Appellant
 
V.
 
WAUSAU UNDERWRITERS COMPANY, Appellee
 

 
On Appeal from the 269th District Court

Harris County, Texas
Trial Court Cause No. 2010-27590
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed January
14, 2011.  Appellant filed a timely motion for new trial on February 7, 2011.  Appellant’s
notice of appeal was filed July 19, 2011.
When appellant has filed a timely motion for new trial the
notice of appeal must be filed within ninety days after the date the judgment
is signed.  See Tex. R. App. P. 26.1(a).
Appellant’s notice of appeal was not filed timely.  A motion
for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1, but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615, 617-18
(1997) (construing the predecessor to Rule 26).  Appellant’s notice of appeal
was not filed within the fifteen-day period provided by Rule 26.3.
On August 8, 2011, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P.
42.3(a).  Appellant’s response fails to demonstrate that this court has
jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Frost, Seymore, and Jamison.